EXHIBIT 10.21

 

November 15, 2002

 

Mr. Terry Sadowski

 

Re: Employment With NetSolve, Incorporated

 

Dear Terry,

 

On behalf of the entire NetSolve, Incorporated (the “Company” or “NetSolve”)
team, I am pleased to present our offer to you to become NetSolve’s new Vice
President of Marketing, and an officer of NetSolve.

 

We at NetSolve have all enjoyed getting to know you and we look forward to
welcoming you and Kelly to NetSolve. We believe that you are well qualified to
help lead NetSolve to continued growth and success. We also believe, as I know
you do, that becoming Vice President of Marketing of NetSolve is an outstanding
and timely opportunity for you to capitalize upon your talents and experience,
and for you to continue to attain your personal goals.

 

We have given careful thought to compensation arrangements that would be
appropriate for your professional stature and to NetSolve precedents and
policies. Accordingly, below is a description of the terms of our offer of
employment to you.

 

  1.   Position and Duties: Your title will be Vice President of Marketing. In
this capacity, you will be reporting directly to the CEO and President of
NetSolve, Inc. and be responsible for all aspects of marketing including
pricing, promotion, distribution and product.

 

  2.   Base Salary: Your initial base salary will be $17,500 per month ($210,000
on an annualized basis), less standard payroll taxes and withholding. Payment of
your base salary will be in accordance with the Company’s normal payroll
practice.



  3.   Signing Bonus: You will receive a one-time signing bonus of $63,000 to be
paid within 90 days of the date of your commencement of employment with
NetSolve.

 

  4.   Annual Incentive Target Award: You will be eligible to participate in the
Company’s annual incentive program applicable to officers, subject to the terms
and conditions of that program, as it may be amended from time to time. The
target award for fiscal year 2003 will be 20% of your annualized base salary,
and will be prorated for the fiscal year based on your employment commencement
date. The amount actually paid will be based on the attainment of mutually
agreed upon performance standards and criteria which will be established as soon
as reasonably practical following your commencement of employment with NetSolve.
You must be employed by the Company on the date an award is paid to be eligible
to receive such award.

 

  5.   Stock Options: Upon commencement of your employment with the Company, you
will be granted an option to purchase 70,000 shares of NetSolve common stock
under and subject to the provisions of the NetSolve Long-Term Incentive
Compensation Plan (“LTICP”). The exercise price for such option will be the
closing price of the Company’s common stock on the first day of your employment.
The precise terms of this grant will be set forth in an Option Agreement in the
standard form under the LTICP.

 

  6.   Compensation Review: Your base salary, annual incentive target award and
stock option position will be reviewed annually by the Board, prior to the
completion of NetSolve’s fiscal year.

 

  7.   Other Benefits: As a NetSolve employee, you will be eligible to
participate in NetSolve’s various benefit plans, such as medical, disability,
life insurance, and 401(k) plans, which are now in effect, or as they may be
changed or amended in the future.



--------------------------------------------------------------------------------

 

  8.   At-Will Employment: Your employment with NetSolve will be “at-will,”
meaning that either you or the Company can terminate your employment at any time
and for any reason, or no reason at all.

 

  9.   In accordance with U. S. law, this offer of employment, including all
terms relating thereto, is conditioned upon:

 

  •   Satisfactory proof of U.S. citizenship or other eligibility for
employment, as required by the Immigration Reform and Control Act of 1986;

  •   You agree to, and we receive, satisfactory results on a background check
of your education, work, driving, and criminal history;

  •   Your execution of a NetSolve Proprietary Information and Inventions
Agreement.

 

  10.   Severance: Notwithstanding Paragraph 8, if during the first 12 months of
your employment with NetSolve, your employment is terminated by NetSolve other
than for “cause,” you shall be entitled to a severance payment equal to 12 times
your monthly base salary then in effect. For the purposes of this Paragraph 10,
termination of employment shall be for “cause” if, in the reasonable opinion of
your supervisor: you breach or neglect the duties which you are required to
perform, or violate your fiduciary duties to NetSolve or its stockholders;
commit any material act of dishonesty, fraud, misrepresentation, or other act of
moral turpitude; are guilty of gross carelessness or misconduct; fail to obey
the lawful direction of your supervisor or NetSolve’s Board of Directors; or act
in any way that results in direct, substantial and adverse effect on NetSolve’s
reputation.

 

  11.   Equity Loss Reimbursement: As a condition of your employment with
NetSolve, you will initiate the process of selling the business, Cellular City,
of which you are the sole owner. You will make appropriate arrangements so that
your time and involvement in the continued day-to-day operation of such
business, and the sales process, will be minimized, enabling you to focus on
your duties to NetSolve. In connection with such sale, the Company agrees to pay
you, as a one-time special bonus payment an amount equal to the lesser of: (a)
the difference between $600,000 and the gross sales price of the business
(assuming the sales price of the business is less than $600,000), and (b)
$150,000. Such bonus payment will be made as soon as reasonably practical
following the closing of the sale of the business. In the event the gross sales
price of the business is $600,000 or greater, no such bonus will be paid.

 

Terry, we all look forward to your prompt acceptance of our offer, and to your
joining NetSolve full-time as soon as possible. To signify your acceptance,
please sign and return this letter to me no later than 5:00 p.m. (Central Time)
on November 20, 2002, after which time this offer will expire. By signing below,
you certify that you are able to perform the duties and responsibilities of your
position.

 

May I again express that we look forward to welcoming you and Kelly to NetSolve
and working with you.

 

Sincerely,

 

/s/ David D. Hood

 

David D. Hood

CEO & President

 

AGREED AND ACCEPTED:

 

/s/ Terry Sadowski

--------------------------------------------------------------------------------

Terry Sadowski

 

--------------------------------------------------------------------------------

Date

 

Enclosure: Second signature copy of this letter